DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/12/2021 have been fully considered but they are not persuasive. 
On pages 10-14, Applicant argues that,
“…
However, Applicants respectfully submit that even assuming that the first point may lie in line 22 and a second point may lie in line 92, which Applicants do not admit, Lee is silent as to determining setting the recommended viewing range based on “a first recommended viewing point located a first distance behind a predetermined portion of the subject vehicle along the travel lane” and “a second recommended viewing point located a second distance away from the first recommended viewing point in an outward direction relative to a direction of travel of the subject vehicle,” as required in claim 1.
Further, claim 1 has been amended to recite:
the recommended viewing range includes a first recommended viewing point located a first distance behind a predetermined portion of the subject vehicle along the travel lane to maintain a location in a width direction of the travel lane and a second recommended viewing point located a second distance away from the first recommended viewing point in an outward direction relative to a direction of travel of the subject vehicle regardless of a curvature of the travel lane. (emphasis added)

The underlined claimed feature of the present invention is described, for example, in paragraph [0035] of the specification of the present application.
As for Fig.7 of Lee, the Examiner deems that the normal viewing zone 22 corresponds to the “recommended viewing range” of the present invention when the vehicle is travelling straight. Furthermore, the Examiner deems that the point lies in line 22, which is located behind mirror 18 (it seems to be the leftmost line of the normal rear viewing zone 22 in 
That is, in the configuration of Lee, on the assumption that the vehicle is traveling straight, the examiner seems to deem that the normal viewing zone 22 includes the first recommended viewing point (the point lies in the leftmost line of the normal rear viewing zone 22) and the second recommended viewing point (the point lies in the level line 92), and it corresponds to the “recommended viewing range”.
As described above, the configuration of Lee is on the assumption that the vehicle is traveling straight, and not “regardless of a curvature of the travel lane”, as recited in claim 1.
…”

In response, Examiner respectfully disagrees and submits that, without acquiescing to Applicant’s characterization of Lee, the claim does not recite setting the recommended viewing angle based on the first recommended viewing point and the second recommended viewing point, but just the recommended viewing angle includes the first viewing point and the second viewing point. As such, as long as Examiner points out a first viewing point located a first distance behind a predetermined portion of the subject vehicle along the travel lane to maintain a location in a width direction of the travel lane, and a second viewing point away from the first recommended viewing point in an outward direction relative to a direction of travel of the subject vehicle, and that the recommended viewing angle includes these two points regardless of a curvature of the travel lane, the limitation is met. Specifically, as shown in Fig. 7 and described in at least [0032] of Lee, regardless of the curvature of the travel lane, the recommended viewing angle described in the Office Action is always the normal rear viewing angle. Regardless of the curvature of the travel lane, e.g. regardless of a rotation of the mirror in accordance this angle does not change because it is a normal viewing angle. In other words, it is fixed at a constant value (the normal viewing angle when the car travels at a first section of lane that has a higher degree of curvature and the normal viewing angle when the car travels at a second section lane of lesser degree of curvature are the same). The only viewing angle that change according to curvature of the travel lane is the corrected viewing angle (see [0032]). Therefore, the first viewing point and the second viewing point described in the Office Action are within the normal viewing range of Lee, which corresponds to the recited “the recommended viewing range” in claim 1.
On pages 14-15, Applicant argues that, 	“ …
Applicants submit, however, that even assuming that the foregoing recognition by the Examiner is reasonable, which Applicants do not admit, since region 26 in Fig. 7 is a region having a constant viewing angle from vehicle 10 determined by the curvature p of the lane, it does not corresponds to the limitation “a region in which an absolute location in the entering lane is set”, as recited in claims 18 and 22.
In view of this, even assuming that Lee and Kim can be combined, which Applicants do not admit, Lee in view of Kim fails to disclose or suggest “at the right or left turn, based on information on a shape of an entering lane in which the subject vehicle travels when entering into the intersection, a region in which an absolute location in the entering lane is set is set to a recommended viewing region, and the second recommended viewing range is set based on an angle formed by the subject vehicle and the recommended viewing region and a location of the subject vehicle”, as recited in claims 18 and 22.”

In response, Examiner respectfully disagrees and submits that any region of a lane is an absolute location because the lane and any part of it do not move. As such, when the car in Lee enters a lane at an intersection, as described in the Office Action, the viewing angle of a corresponding mirror is adjusted to a corrected viewing angle as shown in Fig. 7 and [0032] to include a region of a new lane, which has an absolute location (the region is fixed to the lane on the road).
As such, Applicant’s arguments are not persuasive.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 11, 14, 17-18, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2010/0039722 A1 – hereinafter Lee) and Kim et al. (US 2019/0315275 A1 – hereinafter Kim).
Regarding claim 1, Lee discloses a lateral rear image control apparatus controlling a lateral rear image display apparatus displaying an image at a lateral rear of a subject vehicle to a driver, the lateral rear image control apparatus performs processes of: acquiring information on a shape of a travel lane of the subject vehicle ([0027] – acquiring road curvature information); setting, based on the information on the shape of the travel lane behind the subject vehicle, a region located in a particular direction relative to the subject vehicle at the lateral rear of the subject vehicle to a recommended viewing range ([0023] – when the road curvature information indicates the lane is straight, setting a region illustrated in Fig. 7, e.g. region within a viewing angle of α0 constituted by line 22 and line 92 as a normal viewing angle, thus recommended viewing angle); and controlling the lateral rear image ([0023] – controlling the display an image in the normal viewing angle onto a mirror 18 when the vehicle is traveling straight), wherein the recommended viewing range includes a first recommended viewing point located a first distance behind a predetermined portion of the subject vehicle along the travel lane to maintain a location in a width direction of the travel lane (Fig. 7 – a first point lies in line 22, which is located a first distance behind mirror 18) and a second recommended viewing point located a second distance away from the first recommended viewing point in an outward direction relative to a direction of travel of the subject vehicle regardless of a curvature of the travel lane (Fig. 7 – a point lies in line 92, which is located at a second distance away from the first point – also see “Response to Arguments” above).
	Lee does not explicitly discloses the lateral rear image control apparatus comprising: a processor to execute a program; and a memory to store the program which, when executed by the processor, performs said processes.
	Kim discloses a lateral rear image control apparatus comprising: a processor to execute a program (Fig. 2; [0075] – processor 190); and a memory to store the program which, when executed by the processor, performs processes of displaying images at a lateral rear of a subject vehicle to a driver (Fig. 2; [0075]; [0221] – memory 130 storing a program, when executed by the processor, performs processes of displaying images at a lateral rear of a subject vehicle to a driver as shown in Figs. 9A-9B).

	Regarding claim 2, Lee also discloses the information on the shape of the travel lane includes information on curvature of the travel lane ([0026]-[0027]; Fig. 4 – road curvature information).
	Regarding claim 3, Lee also discloses the information on the shape of the travel lane includes information on a grade of the travel lane ([0024]-[0025] – information on slope of the road).
	Regarding claim 5, Lee in view of Kim also discloses the lateral rear image display apparatus includes an electric mirror of the subject vehicle (Fig. 5), and when executed by the processor, the program performs a process of an orientation of the electric mirror (Fig. 5; [0027]-[0029]).
([0026]; Fig. 5; Fig. 7 – mirrors 16 and 18 are image capturing devices).
However, the proposed combination does not comprise the feature of “the lateral rear image display apparatus includes: a monitor mounted on the subject vehicle to display the image captured by the image capturing device.
	Kim further discloses a lateral rear image display apparatus includes: an image capturing device to capture an image at the lateral rear of the subject vehicle (Fig. 9A; [0062] – camera 21B or camera 21C); and a monitor mounted on the subject vehicle to display the image captured by the image capturing device (Fig. 9B; [0171]; [0181]; [0221]).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to further incorporate the teachings of Kim into the apparatus proposed in claim 1 to secure driver's safe driving by fixing the line of sight of the driver in front of the vehicle while driving and detecting both the front and rear sides through a dual display device approaching the front (Kim: [0007]).
	Regarding claim 7, see the teachings of Lee and Kim as discussed in claim 6 above. Lee also discloses performing a process of controlling an image capturing direction of the image capturing device (Fig. 5; [0029]).
	Regarding claim 11, Lee in view of Kim as discussed in claim 1 above also discloses when executed by the processor, the program performs a process of ([0034]).
	Regarding claim 14, Kim in view of Lee also discloses when executed by the processor, the program performs processes of: setting, regardless of the information on the shape of the travel lane behind the subject vehicle, a region located in a particular direction relative to the subject vehicle at the lateral rear of the subject vehicle to a reference viewing range (Figs. 9A-9B – regardless of information on the shape of the travel lane behind the subject vehicle, there is always a region located in a direction behind the vehicle is set to a reference viewing range, this region includes a region at the lateral rear of the subject vehicle as shown Figs. 9A-9B), and controlling the lateral rear image display apparatus so that the image in the recommended viewing range and an image in the reference viewing range are displayed to the driver (Fig. 9B – the image in the reference viewing range is displayed in 401 and the image in the recommended viewing range, e.g. in view of a combination with Lee, corresponds to the image 402 or 403).
	Regarding claim 17, Lee also discloses the predetermined portion of the subject vehicle is the electric mirror (Fig. 7 – a first point lies in line 22, which is located a first distance behind mirror 18).
Regarding claim 18, Lee discloses a lateral rear image control apparatus controlling a lateral rear image display apparatus displaying an image at a lateral rear of a subject vehicle to a driver, the lateral rear image control apparatus including a vehicle turning angle detection apparatus that detects a right or left turn of the subject vehicle at an intersection ([0031] – detecting a right or left turn of a vehicle at least via a steering angle), the lateral rear image ([0027] – acquiring road curvature information); detecting a right or left turn of the subject vehicle at an intersection based on a turning angle of the subject vehicle ([0031] – detecting a steering angle); setting a part of a region at the lateral rear of the subject vehicle to a first recommended viewing range based on setting rules at the right or left turn at which the subject vehicle is detected to make the right or left turn at the intersection and to a second recommended viewing angle at normal times other than the right or left turn ([0023] – Examiner interprets Lee’s teachings on curve lanes also apply to situations of left or right turn at intersections, setting a region illustrated in Fig. 7, e.g. region within a viewing angle of α) and at normal times other than the right or left turn ([0023] – Examiner interprets normal times are when the lane is straight, setting a region illustrated in Fig. 7, e.g. region within a viewing angle of α0 constituted by line 22 and line 92 as a normal viewing angle, thus recommended viewing angle); and controlling the lateral rear image display apparatus so that an image in one of the first recommended viewing range and the second recommended viewing angle is displayed to the driver ([0023] – controlling the display an image in the normal viewing angle onto a mirror 18 when the vehicle is traveling straight), wherein at the normal times, a region located in a particular direction relative to the subject vehicle at the lateral rear of the subject vehicle is set to the first recommended viewing range based on the information on the shape of the travel lane behind the subject vehicle ([0023] – Examiner interprets normal times are when the lane is straight, setting a region illustrated in Fig. 7, e.g. region within a viewing angle of α0 constituted by line 22 and line 92 as a normal viewing angle, thus recommended viewing angle), and at the right or left turn, based on information on a shape of an entering lane in which the subject vehicle travels when entering into the intersection, a region in which an absolute location in the entering lane is set is set to a (Fig. 7 – the teachings of Lee applies to any lane that the vehicle is traveling, including an entering lane where the driver turns to, either to left or to right, at an intersection, specifically if the lane in Fig. 7 is an entering lane where the driver just makes either a left or a right turn, the viewing range setting unit sets, based on the shape of the lane, a recommended viewing region in the entering lane, e.g. region 26 as described in [0032], and sets the recommended viewing range based on an angle α – also see “Response to Arguments” above).
	Lee does not explicitly discloses the lateral rear image control apparatus comprising: a processor to execute a program; and a memory to store the program which, when executed by the processor, performs said processes.
	Kim discloses a lateral rear image control apparatus comprising: a processor to execute a program (Fig. 2; [0075] – processor 190); and a memory to store the program which, when executed by the processor, performs processes of displaying images at a lateral rear of a subject vehicle to a driver (Fig. 2; [0075]; [0221] – memory 130 storing a program, when executed by the processor, performs processes of displaying images at a lateral rear of a subject vehicle to a driver as shown in Figs. 9A-9B).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Kim into lateral rear image control apparatus taught by Lee to enhance programmability of the 
	Claim 20 is rejected for the same reason as discussed in claim 11 above.
	Claim 22 is rejected for the same reason as discussed in claim 18 above.
Claims 8-9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Kim as applied to claims 1-3, 5-7, 11, 14, 17-18, 20, and 22 above, and further in view of Yanagi et al. (US 2009/0079553 A1 – hereinafter Yanagi).
	Regarding claim 8, see the teachings of Lee and Kim as discussed in claim 6 above. However, Lee and Kim do not disclose the monitor displays an image acquired through cropping of the image captured by the image capturing device, and when executed by the processor, the program performs a process of a cropping range of the captured image.
	Yanagi discloses a monitor displays an image acquired through cropping of an image captured by an image capturing device, and when executed by a processor, a program performs a process of a cropping range of the captured image ([0042]; [0061]).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Yanagi into the apparatus taught by Lee and Kim to display only relevant portion of the image to reduce distraction brought about by irrelevant details.
	Regarding claim 9, Kim also discloses the image capturing device comprises a plurality of cameras having different image capturing directions ([0062]-[0063]), and the monitor displays an image acquired through combination of images captured by the (Fig. 9B; [0181]) and Yanagi discloses the displayed image is acquired through cropping of an image ([0042]; [0061]) as discussed in claim 8 above.
	Regarding claim 19, Kim also discloses the lateral rear image display apparatus includes: an image capturing device to capture an image at the lateral rear of the subject vehicle ([0062]-[0063]); and a monitor mounted on the subject vehicle to display the image captured by the image capturing device (Fig. 9B; [0181]), the monitor displays an image captured by the image capturing device (Fig. 9B; [0181]). 
However, Lee and Kim do not disclose the monitor displays an image acquired through cropping of the image captured by the image capturing device, and when executed by the processor, the program performs a process of a cropping range of the captured image.
	Yanagi discloses a monitor displays an image acquired through cropping of an image captured by an image capturing device, and when executed by a processor, a program performs a process of a cropping range of the captured image ([0042]; [0061]).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Yanagi into the apparatus taught by Lee and Kim to display only relevant portion of the image to reduce distraction brought about by irrelevant details.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee and Kim as applied to claims 1-3, 5-7, 11, 14, 17-18, 20, and 22 above, and further in view of Takahama et al. (US 20140118552 A1 – hereinafter Takahama).
Regarding claim 10, see the teachings of Lee and Kim as discussed in claim 1 above. However, Lee and Kim do not disclose when executed by the processor, the program performs a process of acquiring the information on the shape of the travel lane based on a result of recognition of a white line recognition apparatus to recognize a white line of the travel lane.
	Takahama discloses when executed by a processor, a program performs a process of acquiring information on a shape of a travel lane based on a result of recognition of a white line recognition apparatus to recognize a white line of the travel lane (Fig. 3; [0034]-[0043]).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Takahama into the apparatus taught by Lee and Kim to determine the shape of the lane with a small computational load (Takahama: [0006]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee and Kim as applied to claims 1-3, 5-7, 11, 14, 17-18, 20, and 22 above, and further in view of Mori (US 20070168119 A1 – hereinafter Mori).
	Regarding claim 12, see the teachings of Lee and Kim as discussed in claim 1 above. However, Lee and Kim do not disclose the map data is data in which lane sections continuously having the same curvature are expressed by a sublink, and a shape of a lane is expressed as a set of sublinks.
	Mori discloses map data is data in which lane sections continuously having the same curvature are expressed by a sublink, and a shape of a lane is expressed as a set of sublinks (Fig. 7B; [0006]-[0010] – lane sections continuously having the same curvature are expressed by a sublink 702, a shape of a lane is expressed as a set of sublinks 702).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Mori into the apparatus taught by Lee and Kim to efficiently represent data indicating curvature and shape of a lane.
Claims 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Kim as applied to claims 1-3, 5-7, 11, 14, 17-18, 20, and 22 above, and further in view of Lee et al. (US 2014/0132770 A1 – hereinafter Lee ‘770).
Regarding claim 13, see the teachings of Lee and Kim as discussed in claim 1 above, in which Lee in view of Kim also discloses when executed by the processor, the program performs a process of, when the moving object is present, setting a region including the moving object to the recommended viewing range.
	However, Lee and Kim do not disclose the program performs a process of determining presence or absence of a moving object traveling behind the subject vehicle in a lane adjacent to the travel lane of the subject vehicle. 
	Lee ‘770 discloses a program performs a process of determining presence or absence of a moving object traveling behind a subject vehicle in a lane adjacent to the travel lane of the subject vehicle (Fig. 1; Fig. 11 – steps S251 or step S252).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Lee ‘770 into the apparatus taught by Lee and Kim to facilitate tracking vehicles moving in adjacent lanes.	
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUNG Q DANG/Primary Examiner, Art Unit 2484